Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Goff on 3/25/21.

The application has been amended as follows: 

In line 1 of each of claims 1−16, “large” has been deleted.
In the 11th line of claim 1 (i.e. line 13 as numbered on the page by applicant), “gradually” has been changed to --sequentially--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US Pat. No. 3,814,353 to Nelson is considered the nearest prior art. For Nelson to read on the claimed invention, the top edge of the reefing sleeve (22) in Nelson corresponds to Applicant’s bundling part 60 and hems (32) of sleeve (16) correspond to the constraint apparatus. As such, the bundling part divides the balloon capsule into a first capsule part away from the pod and a second capsule part close to the pod (where the lower edge of the reefing sleeve 24 cannot meet this limitation if it were considered the bundling part). However, as seen in figure 9, the bundling part 22 of Nelson is released .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.B.K./Examiner, Art Unit 3642

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642